522 F.2d 181
Gary L. JONES, Petitioner-Appellant,v.William A. ANDERSON, Sheriff, etc., et al., etc.,Respondents-Appellees.
No. 74-3988.
United States Court of Appeals, Fifth Circuit.
Nov. 3, 1975.Rehearing and Rehearing En Banc Denied Dec. 11, 1975.

John Fleming, Augusta, Ga.  (Court-appointed), for petitioner-appellant.
Richard Allen, Dist. Atty., Augusta, Ga., Arthur K. Bolton, Atty. Gen., G. Thomas Davis, B. Dean Grindle, Jr., Asst. Attys.  Gen., Atlanta, Ga., for respondents-appellees.
Appeal from the United States District Court Southern District of Georgia.
Before BELL, THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
The sole issue presented in this appeal from the denial of habeas relief to a state prisoner is whether there was a violation of appellant's Fifth Amendment right against double jeopardy in the state trial court.  This issue was decided adversely to appellant by the Supreme Court of Georgia on his direct appeal in a comprehensive opinion on the subject.  Jones v. State, 1974, 232 Ga. 324, 206 S.E.2d 481.  The district court rendered a thorough opinion in denying relief.  Jones v. Anderson, S.D.Ga.1974, 404 F.Supp. 182.  See also Smith v. State of Mississippi, 5 Cir., 1973, 478 F.2d 88.


2
After oral argument and our own consideration of the record and appertaining law, we find no error.


3
Affirmed.